internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-161057-01 date date taxpayer date a foreign_country dear legend this replies to a letter dated date requesting that taxpayer be granted an extension of time under sec_301_9100-3 to submit a ruling_request provided by sec_877 and section iv of notice_97_19 as modified by notice_98_34 the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by taxpayer this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer was born in foreign_country taxpayer surrendered his green card on date a on the date of expatriation taxpayer was a resident and citizen of foreign_country taxpayer has been and will be fully liable to tax in foreign_country by reason of his residency there during each year of the 10-year period prior to expatriation taxpayer was present in the united_states for no more than days the facts describe the circumstances that led to the discovery of taxpayer’s failure to submit a ruling_request within one year of date a taxpayer is requesting relief prior to the discovery by the internal_revenue_service that taxpayer failed to submit such a ruling_request sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or in re plr-161057-01 announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the standards set forth in sec_301 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation section iv of notice_97_19 fixes the time for an individual to submit a ruling_request under sec_877 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to submit a ruling_request provided by sec_877 and section iv of notice_97_19 as modified by notice_98_34 no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented specifically no opinion is expressed as to the tax consequences under sec_877 a copy of this ruling letter should be associated with the ruling_request filed pursuant to notice_97_19 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely allen goldstein reviewer office of the associate chief_counsel international
